Exhibit 10.2

 

AGREEMENT

 

This agreement (“Agreement”) is entered as of the 27th day August, 2003 (the
“Termination Date”) between Friendly Ice Cream Corporation (“FICC”) and TRC
Realty LLC (“TRC Realty”).

 

Whereas on April 14, 1994 FICC and TRC Realty entered into an Aircraft
Reimbursement Agreement (a copy of which is attached as EXHIBIT A) to
accommodate the projected use of and shared expenses for a private aircraft
between the parties (or their respective affiliates),

 

Whereas the Aircraft Reimbursement Agreement was amended from time to time, by a
course of dealing between the parties, including an amendment in 1999 to
substitute the “Aircraft” (as defined under the Aircraft Reimbursement
Agreement) and extend the term of the Aircraft Reimbursement Agreement for an
additional 10 years (the Aircraft Reimbursement Agreement, as amended, being
referred to hereafter as the “ARA”),

 

Whereas FICC seeks to terminate all of its future obligations under the ARA, and

 

Whereas TRC Realty has agreed to terminate the ARA pursuant to the terms and
conditions set forth in this Agreement.

 

Now Therefore the parties agree as follows:

 

1.               FICC agrees to pay TRC Realty the sum of $868,440 (the
“Termination Payment”) contemporaneous with the full execution of this
Agreement, it being understood that such events shall occur on or before the
Termination Date.

 

2.               In consideration of the Termination Payment by FICC, TRC Realty
hereby agrees to terminate the ARA as of the Termination Date. The parties agree
that such Termination Payment shall extinguish any obligations by FICC under the
ARA to pay any monies or perform any actions on and after the Termination Date,
excluding FICC’s obligations pursuant to Section 3 of this Agreement.

 

3.               The parties agree to perform their respective obligations under
the ARA arising prior to the Termination Date, including without limitation
FICC’s payment of its reimbursement obligations, as adjusted for any credits
including pre-paid expenses such as aviation insurance, all of the foregoing
items to be pro rated as of the Termination Date.

 

4.               TRC Realty and FICC hereby remise, release and forever
discharge each other, their officers, directors, employees, representatives or
assigns, of and from all debts, demands, actions, causes of actions, suits,
accounts, covenants, contracts, agreements, demands, and any and all claims,
demands and liabilities, whatsoever of every name and nature, both in law and
equity, which such parties now have or ever had arising under the ARA. 
Notwithstanding the forgoing provisions of this Section 4, the parties’ rights
to enforce

 

--------------------------------------------------------------------------------


 

the terms of this Agreement shall survive the Termination Date. Each party
warrants that it has not assigned any of the claims hereby released to any third
party.

 

5.               All terms and provisions of this Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and assigns.

 

 

AGREED AND CONSENTED TO:

 

Friendly Ice Cream Corporation

 

 

By:

 /s/ Aaron B. Parker

 

 

Aaron B. Parker

 

 

 

TRC Realty LLC

 

 

By:

 /s/ Michael P. Donahoe

 

 

Michael P. Donahoe

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

Aircraft Reimbursement Agreement between the Company and TRC Realty Co.

 

(Incorporated by reference to Exhibit 10.11 to the Registrant’s Annual Report
on Form 10-K for the fiscal year ended December 27, 1998, File No. 0-3930).

 

3

--------------------------------------------------------------------------------